Citation Nr: 0841255	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  05-02 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left toe 
injury.


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for residuals of a left toe injury.

The veteran requested a personal hearing before a Member of 
the Board at the RO in his December 2004 substantive appeal.  
The veteran failed to report for his scheduled hearing in 
August 2006.  The request therefore is deemed withdrawn.  
38 C.F.R. § 20.704(d).

There was a September 2006 Board decision which had reviewed 
this claim based on the evidence of record in the claims file 
at that time.  After the issuance of the September 2006 Board 
decision, correspondence containing new evidence with regard 
to the veteran's claim was associated with the claims file.  
Thereafter, a subsequent Board decision, dated August 2007, 
vacated the September 2006 decision in accordance with 
38 U.S.C.A. § 7104(a) and 38 C.F.R. § 20.904.

In a July 2007 letter, the VA informed the veteran of his 
right to initial RO consideration of the newly submitted 
evidence.  In a response, dated August 2007, the veteran 
indicated he wished to exercise that right and have his case 
remanded to the RO.  Thereafter, the veteran's case was 
reconsidered by the RO with the newly submitted evidence, and 
a supplemental statement of the case was issued in April 
2008.  Upon submission of further new evidence, the veteran's 
claim was reconsidered again and supplemental statements of 
the case were issued in June 2008 and September 2008.  
Because all newly submitted evidence has been considered by 
the RO, this claim is now properly before the Board.  As 
such, the Board will proceed with a decision on this appeal.


FINDING OF FACT

There is no competent evidence showing the veteran's current 
left toe disability is related to disease or injury incurred 
in or aggravated by active service.



CONCLUSION OF LAW

A left toe disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claim folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he incurred a left toe disability 
as the result of dropping an engine housing onto his foot 
while performing maintenance aboard the U.S.S. Strong.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss an inservice injury.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose a medical disorder or render an opinion 
as to the cause or etiology of any current disorder because 
he does not have the requisite medical knowledge or training.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (noting that 
competent medical evidence is required when the determinative 
issue involves medical etiology or a medical diagnosis, 
whereas lay testimony may suffice if the determinative issue 
is factual in nature).

The veteran has submitted private medical records dating as 
early as 1992 showing that he has ongoing treatment for a 
variety of foot disorders.  Among other things, the records 
state that the veteran has deformities of his toes, including 
hammertoe of the left toes.  The Board finds that the medical 
evidence of record establishes that the veteran has a current 
disability with regard to his left toes.  Therefore, the 
Board will move on to consider whether in-service incurrence 
or aggravation of an injury or disease has been shown.

After a full review of the record, the Board cannot find 
evidence that the veteran incurred a left toe disability in 
service.  The veteran's service treatment records are 
contained in the claims file, including treatment records 
from his time aboard the U.S.S. Strong.  There is no mention 
of an injury of the left toes or foot or any treatment for a 
toe or foot related problem.  At the veteran's March 1959 
separation from service physical examination, no mention was 
made of any left toe problem.  The Board acknowledges that 
pes planus was noted on this examination, however, there is 
no post-service medical evidence demonstrating any current 
disability with regard to pes planus.  None of the left foot 
or toe conditions for which a current disability is 
demonstrated are reflected in the veteran's service treatment 
records.

The first post-service private medical record is dated August 
1992, thirty three years after the veteran left service.  
Reports from August 1992 and September 1992 indicate that the 
veteran's foot disabilities are a result of his diabetes.  A 
March 1993 private medical record indicates that the 
deformities across the veteran's metatarsals are due to his 
occupation.  None of the medical evidence submitted after the 
issuance and vacatur of the September 2006 Board decision 
demonstrates that the veteran's current foot and toe 
disabilities were incurred in or aggravated by service.  In 
fact, various records suggest that the veteran's current 
pathology is related to his history of diabetes and 
neuropathy.  See August 2006 Treatment Note from K.M.Z., DPM; 
June 2006 VA Medical Record (stating that the patient was 
educated on preventative foot care and diabetes mellitus); 
April 2001 VA Medical Record (noting "perphieral (sic) 
neuropathy-feet feel much better at this time, was seen in 
podiatry"); October 2000 VA Medical Record (also noting 
peripheral neuropathy, and stating "feet feel much better at 
this time").  See generally VA Medical Records July 1999 
through May 2005 (reflecting annual diabetic foot exams).

The sole statement that the disability was incurred in 
service is the veteran's description of the incident.  This 
is insufficient to support a claim for service connection.  
The evidence of record must "establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces..."  38 C.F.R. 
§ 3.303(a).  Without such evidence in the record, the Board 
finds that the preponderance of the evidence is against a 
finding of inservice incurrence or aggravation of a left foot 
or toe disability.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for residuals of a left toe injury.  See 
Gilbert, 1 Vet. App. at 53.

II. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.

With regard to this claim, VA sent letters dated March 2003, 
May 2005, and January 2008, informing the veteran of what 
evidence was required to substantiate his claim and of his 
and VA's respective duties for obtaining evidence.  Since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Nonetheless, VA sent a letter to the veteran, dated August 
2006, informing him that a disability rating and effective 
date would be assigned in the event of an award of benefits 
sought.  See also January 2008 VCAA Letter.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In this case, because not every element of VCAA 
notice was given prior to the initial AOJ adjudication 
denying the claims, the timing of the notice does not comply 
with the express requirements of Pelegrini.  However, the 
Board notes that a VCAA timing defect can be cured by 
issuance of fully compliant notification followed by a 
readjudication of the claim.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Here, the Board finds that the 
defect with respect to the timing of the VCAA notice was 
harmless error.  Although some elements of VCAA notice were 
first provided to the appellant after the initial 
adjudication, subsequent notice complied fully with the 
requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess/Hartman.  Moreover, the claims were readjudicated 
after such fully compliant notice was given, and supplemental 
statements of the case were provided in April 2008, June 
2008, and September 2008.  Therefore, the Board finds that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and 
that not withstanding Pelegrini, deciding this appeal would 
not be prejudicial to him.

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The Board concludes an examination was not needed in this 
case because the only evidence indicating the veteran 
"suffered an event, injury or disease in service" was 
contained in his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held, in circumstances similar to this, that 
where the supporting evidence of record consists only of lay 
statements, VA is not obligated to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, "'reflect[ing] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d), and that evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion are triggered if the evidence of 
record demonstrates "some causal connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim here since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for residuals of a left toe 
injury is denied.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


